FORST, J.,
concurring specially.
I concur in the Court’s opinion. I write to specifically add that, in concluding that the trial court properly granted summary judgment with respect to the Perezes’ claim that Mrs. Rodriguez consented, directed, or sanctioned “wrongdoing” on the part of Ricky by virtue of her testimony that she rode as a passenger with her son for “maybe fifteen or twenty minutes” in the family’s lot shortly after the ATV was purchased, it is noteworthy that, in addition to the fact that “Ricky was explicitly directed not to ride the ATV unless a parent was home and heretofore required a parent’s permission to use the ATV at all,” Mrs. Rodriguez further testified (without contradiction) that she never otherwise discussed, observed, or permitted *97Ricky to drive or ride his ATV with another passenger.